Exhibit 10.1

 

May 30, 2006

 

Susan E. Siegel

 

 

Dear Sue:

 

This letter agreement (the “Agreement”) sets forth our mutual agreement with
respect to the change in your role with Affymetrix, Inc. (the “Company”),
effective as of the date hereof.

 

1.                         Position with the Company. Effective April 19, 2006
(the “Transition Date”), you resigned as President of the Company. You will
remain employed with the Company, as President Emeritus, reporting to the CEO,
Stephen P.A. Fodor. You will have duties and responsibilities commensurate with
such position as are determined by the CEO and mutually agreed with you,
including those set forth on Schedule I.

 

2.                         Board Service. Effective the Transition Date, you
resigned as a member of the Board of Directors of the Company.

 

3.                         Salary, Benefits and Equity. While you remain
employed with the Company, you will receive an annual base salary of $426,315,
payable in accordance with the Company’s standard payroll practices. You will
not be eligible for an annual bonus or additional stock awards. During your
employment, you will continue to be eligible for employee benefits under the
terms of the Company’s benefit plans and for administrative and office services
relating to conducting business for the Company similar to those provided to
other key employees of the Company; your equity awards will continue to vest and
remain outstanding in accordance with their terms; and you will receive key
executive services through Right Management Consultants prior to, or immediately
upon, resignation or termination of your employment. During the term of this
Agreement, the Company will recommend and sponsor you for seminars and courses
without any obligation by the Company to pay for such courses.

 

4.                         Confidentiality Agreement. Your existing
Confidentiality and Invention Agreement with the Company (the “Confidentiality
Agreement”) remains in effect after the effective date of this Agreement and is
attached for your convenience.

 

5.                         Termination of Employment.

 

(a)                                  At-Will Employment. Your employment remains
at-will, and no special or implied conditions of employment are established
unless they are made in writing.

 

(b)                                 Termination. In the event your employment is
terminated or you resign before November 19, 2007, you will be entitled to
receive the following, subject to your signing and letting become effective the
release in the form set forth in Section 6 of this Agreement and continued
compliance with the covenants set forth in the Confidentiality Agreement and
Section 8 of this Agreement as of your termination date:  (i) a lump sum payment
equal to $675,000 less the base salary paid to you from the Transition Date
through the date of your termination of employment; (ii) continued Company-paid
health coverage through October 19, 2007; (iii) accelerated vesting of your
stock options to the extent they would have vested if you had remained employed
through October 19, 2007; and (iv) extension of the post-termination exercise
period for your vested stock options until the period you would have had to
exercise your stock options if you had remained employed through November 19,
2007, provided that (A) to the extent required by Code Section 409A (as defined
below), such exercise period shall be the later of the fifteenth day of the
third month following the date on which, or December 31 of the calendar year in
which, the stock options would otherwise have expired after termination of
employment under the terms of your stock option agreements and (B) in no event
shall any options be exercisable beyond the maximum 10-year term set forth in
the applicable stock option agreement.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Agreement to the contrary, to the extent that
you and the Company in good faith determine that any payment provided for in
this Agreement constitutes a “deferral of compensation” under Internal Revenue
Code (“Code”) Section 409A, then no amount shall be payable to you prior to the
earliest of: (i) your death or “disability” (within the meaning of Code Section
409A(a)(2) (C) following your termination date; (ii) the date that is six months
following the date of your “separation from service” with the Company (within
the meaning of Code Section 409A); or (iii) to the extent permitted by Code
Section 409A, the effective date of a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company (in each case within the meaning of Code Section 409A).

 

6.                         Release.

 

(a)                                  You acknowledge that the following release
shall extend to unknown, as well as known claims, and hereby waive the
application of any provision of law, including, without limitation, Section 1542
of the California Civil Code, that purports to limit the scope of a general
release. Section 1542 of the California Civil Code provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

(b)                                 You agree to and do fully and completely
release, discharge and waive any and all claims, complaints, causes of action or
demands of whatever kind which you have or may have against the Company, its
subsidiaries, affiliates, predecessors and successors and all its directors,
officers, employees, stockholders and other investors by reason of any event,
matter, cause or thing which has occurred prior to the date hereof (“Executive
Claims”). You understand and accept that this Agreement specifically covers, but
is not limited to, any and all Executive Claims relating in any way to
compensation, to any previous agreements between you and the Company related to
your employment, or to any other terms, conditions or circumstances of your
employment with the Company, whether for severance or based on statutory or
common law claims for employment discrimination (including discrimination on the
basis of sex, age, religion or disability, including specifically any claims
under the Age Discrimination in Employment Act (the “ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, or the Americans with Disabilities Act of
1990), wrongful discharge, breach of contract or any other theory, whether legal
or equitable. Notwithstanding the foregoing, you do not waive any rights to
which you may be entitled to seek to enforce this Agreement, or to seek
indemnification with respect to liability incurred by you as an employee,
officer or director of the Company in accordance with the Company’s bylaws and
the indemnification agreement between you and the Company (the “Indemnification
Agreement”), a copy of which is attached to this Agreement, or with respect to
any claim released in this section. The Company and you agree that the release
set forth in this section shall not release, replace, supersede or in any way
materially alter or reduce the Company’s obligations to you under the
Indemnification Agreement. The parties agree that the Indemnification Agreement
shall take precedence over this Agreement to the extent there is any conflict or
inconsistency between them. You and the Company agree that this release does not
operate to release or modify any other rights to indemnification or advancement
of expenses to which you are entitled from the Company or its insurers under the
Company’s Certificate of Incorporation, its Bylaws, any other agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, the Labor Code of the State of California, a director and
officer insurance policy (whether an existing or replacement policy), or
otherwise.

 

7.                         Acknowledgement of Waiver of Claims Under ADEA. You
acknowledge that you are waiving and releasing any rights you may have under the
ADEA and that this waiver and release is knowing and voluntary. You and the
Company agree that this waiver and release does not apply to any rights or
claims that may arise under ADEA after the date hereof. You acknowledge that the
consideration given for this waiver and release is in addition to anything of
value to which you were already entitled. You further acknowledge that you have
been advised by this writing that:

 

(a)                                  You should consult with an attorney prior
to executing this Agreement.

 

(b)                                 You have up to 21 days within which to
consider this Agreement.

 

--------------------------------------------------------------------------------


 

(c)                                  You have seven days following your
execution of this Agreement to revoke the Agreement.

 

(d)                                 This Agreement shall not be effective until
the revocation period has expired.

 

8.                         Outside Activities; Non-Solicitation; No
Disparagement.

 

(a)                                  Outside Activities. During your employment
with the Company, you will not (i) engage in any other gainful employment,
business or activity without the written consent of the General Counsel;
(ii) assist any person or organization in competing with the Company or its
affiliates, in preparing to compete with the Company or its affiliates or in
hiring any employees of the Company or its affiliates; (iii) own, directly or
indirectly, any capital stock of any company which is in competition with any
line of business conducted by the Company or its affiliates; provided that
(A) you may own, directly or directly, up to 1% of the outstanding capital stock
of any publicly traded corporation in a passive investment and (B) you may serve
on other corporate boards with the consent of the General Counsel in compliance
with Company policy so long as such service does not prevent you from carrying
out your duties and responsibilities to the Company.

 

(b)                                 Non-Solicitation. You acknowledge and
recognize the highly competitive nature of the businesses of the Company and its
affiliates and accordingly agree that during your employment with the Company
and for a period of six months thereafter: (i) you will not directly or
indirectly solicit any employee of the Company or any of its affiliates to
terminate his or her employment with the Company or any of its affiliates; and
(ii) you will not directly or indirectly solicit customers or suppliers of the
Company based on confidential information of the Company or solicit any such
person to terminate his, her or its relationships with the Company.

 

(c)                                  No Disparagement. During and after your
employment with the Company, you agree that you shall not make negative
statements or representations, or otherwise communicate negatively, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage or be damaging to the Company, its
subsidiaries, affiliates, successors or their officers, directors, employees,
business or reputation, except as may be required by law or by any regulatory
authority. The Company agrees that neither it nor its officers and directors
shall make any negative statements or representations, or otherwise communicate
negatively, directly or indirectly, in writing, orally or otherwise, or take any
action which may, directly or indirectly, disparage or be damaging to you or
your reputation.

 

9.                         Remedies.

 

(a)                                  You and the Company acknowledge and agree
that the Parties’ remedies at law for a breach or threatened breach of any of
the provisions of Section 8 of this Agreement would be inadequate and, in
recognition of this fact, you agree that, in the event of a breach or threatened
breach, in addition to any remedies at law, the Parties, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

 

(b)                                 It is expressly understood and agreed that
although you and the Company consider the restrictions contained in Section 8 to
be reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
Section 8 is an unenforceable restriction against you, the provisions of
Section 8 shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other maximum extent as such court
may judicially determine or indicate to be enforceable.

 

10.                   Entire Agreement; Amendment. Except as expressly set forth
herein, and except for your stock option agreements (as amended hereby), the
Confidentiality Agreement and the Indemnification Agreement, this Agreement
shall supersede any and all existing agreements between you and the Company or
any of its affiliates relating to the terms of your employment and contains the
entire understanding of the parties with respect to your employment and the
termination thereof. This Agreement may not be altered, modified or amended
except by a written agreement signed by both parties hereto.

 

--------------------------------------------------------------------------------


 

11.                   No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 

12.                   Severability. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

 

13.                   Assignment. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs,
representatives, successors and assigns. This Agreement shall not be assignable
by you and shall be assignable by the Company only to an affiliate or successor
thereof, which affiliate or successor shall assume all of the Company’s
obligations to you hereunder.

 

14.                   Acknowledgement. You acknowledge that you have carefully
read this Agreement, fully understand and accept all of its provisions and sign
it voluntarily of your own free will.

 

15.                   Withholding. You agree that any payments to which you may
be entitled pursuant to this Agreement are subject to withholding by the Company
of any applicable federal, state or local taxes; provided that you understand
that you remain ultimately responsible for any tax consequences hereunder.

 

16.                   Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
for the conflicts of law principles thereof.

 

17.                   Arbitration.

 

(a)                                  Any dispute or controversy arising out of,
relating to, or in connection with this letter agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, shall be
settled by binding and confidential arbitration to be held in Santa Clara
County, California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

(b)                                 The arbitrator(s) shall apply California law
to the merits of any dispute or claim, without reference to conflicts of law
rules. The arbitration proceedings shall be governed by federal arbitration law
and by the Rules, without reference to state arbitration law. You hereby consent
to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this letter
agreement or relating to any arbitration in which the parties are participants.

 

(c)                                  The Company and you shall each pay one-half
of the costs and expenses of the arbitration, and each party shall bear its own
respective attorneys’ fees and all other costs, unless otherwise required or
allowed by law and awarded by the arbitrator.

 

18.                   Notices. Except as otherwise explicitly provided in this
Agreement, any notice provided hereunder will be deemed to be given when
delivered in writing by hand, by facsimile or sent by overnight courier. All
notices to the Company will be marked confidential and addressed to the
Company’s General Counsel. All notices to you will be addressed to your most
recent address as reflected on the Company’s payroll and sent to such other
address as you may provide from time to time by notice to the Company, or any
other persons or addresses as you may request from time to time by notice to the
Company.

 

19.                   Reimbursement of Fees and Expenses. The Company shall
reimburse you for fees and expenses of your legal counsel and personal tax
advisors incurred by you in connection with the execution of this Agreement. You
will provide the Company with reasonable evidence of such fees and expenses in
the form of a summary bill prior to receiving reimbursement.

 

--------------------------------------------------------------------------------


 

20.                   Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

 

Please acknowledge your acceptance of the foregoing by signing where indicated
below.

 

 

AFFYMETRIX, INC.

 

 

 

 

 

By:

/s/ Barbara A. Caulfield

 

 

Name:

Barbara A. Caulfield

 

 

Title:

Executive Vice President and General Counsel

 

Attachments

 

Accepted and Agreed:

 

 

/s/ Susan E. Siegel

 

Susan E. Siegel

 

 

May 31, 2006

 

Date

 

--------------------------------------------------------------------------------


 

Schedule I

 

1.                                       Review strategic marketing plans as
requested.

 

2.                                       Analyze sales and marketing plans and
strategies with the Senior Vice President of Marketing and Sales.

 

3.                                       Visit, contact and work with high-level
business opportunities and key large accounts as requested.

 

4.                                       Review implementation plans for global
customer segments with focus in sales and sales support organization.

 

5.                                       Review market attack plans for key
customer segments, including priority targets.

 

6.                                       Mentor and assist key employees.

 

7.                                       Work with the General Counsel to
develop litigation and licensing goal for identified companies.

 

8.                                       Special Projects as developed by the
CEO.

 

9.                                       Monthly reports of Company business
activities shall be provided to the General Counsel.

 

--------------------------------------------------------------------------------